Ingraham, J. (concurring):
I concur in the reversal of the judgment upon the ground stated by Mr. Justice McLaughlin. The evidence of the declarations of Patrick J. Corvin, made while he was the owner of and in possession of the property, strongly corroborated the testimony of the plaintiff’s husband; and I think the arrangement under which the plaintiff ad vanced her money towards the purchase of the jiroperty was clearly established. • This money furnished by the plaintiff was her money, drawn from her accounts in savings banks, and delivered to Patrick J. Corvin upon the express agreement that the property, after the death of Corvin and his wife, should belong to the plaintiff. Corvin thus being intrusted with the plaintiff’s money to be applied to the purchase of the house upon these conditions, took a deed in his own name without the knowledge of the plaintiff and without providing therein for the remainder to which, by the agreement under which she advanced the money, she was entitled. Under such circumstances, it seems to me that a trust resulted in favor of the plaintiff as to such remainder. There is no evidence but that the money contributed by the plaintiff was the fair value- of such a remainder, subject to the two life estates.
In the case of Schierloh v. Schierloh (148 N. Y. 103) the provisions of the Revised Statutes (1R. S. 728, §§ 51, 53) in relation to resulting trusts were discussed, and it was said: “ It may be that in cases where an aliquot or some other definite part of the consideration has been advanced, the parties intending that some specific interest shall vest in the person paying it, or in proportion to the sum paid, there might be a resulting trust to that extent.” In this case the condition there considered exists. Under the agreement the plaintiff was to have the remainder after the death of her parents. Upon that understanding she contributed her money towards the purchase of the house. It was the duty of the defendant, who was intrusted with carrying this agreement into effect, that the deed taken by him should express the agreement. This he did not do; and 1 think it clear that a trust resulted in consequence of a failure of the defendant to carry out the agreement under which the plaintiff contributed her money. The plaintiff’s father had been for many years a policeman, and neither he nor the plaintiff were conversant with legal rules applicable to a case of this kind. There *158is no doubt that the father acted in entire good faith, and as the plaintiff was his only child it was natural that she should' inherit the property upon the death of himself and wife. Just what, induced the plaintiff’s parents to violate their agreement with her and make the conveyance specified in this case is not apparent. The fact that their only daughter had become addicted to the use of intoxicants so as to be unable to take care of herself would rather seem to be a reason for making some provision for her. But however that may be, she had the legal right to have the agreement under which she advanced her money to be applied to the purchase of this property enforced, and I think, upon the undisputed evidence, "she was entitled to a judgment to that effect.
Hatch, J., concurred.
Judgment reversed, new trial ordered, costs to the appellant to abide the event.